UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form SD Specialized Disclosure Report Date of Report (Date of earliest event reported): May 29, 2015 LRAD Corporation (Exact name of registrant as specified in its charter) Delaware 000-24248 87-0361799 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 6990 Goldentop Road, Ste. A San Diego, California 9212 7 (Address of Principal Executive Offices) Katherine H. McDermott ( ) 676-1112 (Name and telephone number, including area code, of the person to contact in connection with this report.) N/A (Former name or former address, if changed since last report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: [X] Rule 13p-1 under the Securities Exchange Act (17CFR 240.13p-1) for the reporting period from January 1 to December 31, 2014. SECTION 1 - CONFLICT MINERALS DISCLOSURE Item 1.01 Conflict Minerals Disclosure and Report LRAD Corporation (the “Company”) conducted a review of its supply chain to determine whether it purchases materials or products that incorporate conflict minerals as defined by the Securities and Exchange Commission. A copy of the Company’s Conflict Minerals Report is filed as Exhibit 1.01 hereto and is publicly available on our website at www.lradx.com. Item 1.02Exhibits The Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form is filed as Exhibit 1.01 to this Form. SECTION 2 - EXHIBITS Item 2.01Exhibits Exhibit 1.01 – Conflict Minerals Report, as required by Items 1.01 and 1.02 of this Form. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 29, 2015 LRAD Corporation By: /s/ Katherine H. McDermott Katherine H. McDermott Chief Financial Officer
